Fish, C. J.
(After stating the facts.) 1. “A deed must itself contain descriptive words with respect to its subject-matter, such as will enable a third person, to apply the same to the locus in quo without resorting to any secret and undisclosed intention on the part of the parties thereto.” Huntress v. Portwood, 116 Ga. 351, 355. There were no such words describing the property sought to be conveyed, in the instrument offered in evidence in the present case, as would enable a third person, without resorting to the secret or undisclosed intention of the parties thereto, to apply the description to any particular office or bedroom furniture, or to any specific books or surgical instruments. In other words, there was nothing in the writing by which the personalty sought to be conveyed could be distinguished from the general mass, of similar articles. In this connection see Stewart v. Jaques, 77 Ga. 365, 368; Hampton v. State, ante, 3, and cit. The instrument was void for want of sufficient description of the property sought to be conveyed. This being true, it follows that the court did not err in refusing to allow it to be introduced in evidence, nor in refusing to permit the *671maker thereof to testify that the property taken and sold by the ■defendants was the same as that described in such writing.
3. The mere allegation in the bill of exceptions that the court' ^refused to allow the plaintiff “to show by [the. maker of such in•strument] that the property sued for was the property of” the plaintiff, is not a good assignment of error, as it is not stated how •or by what character of evidence such fact was attempted to be .shown by the witness.
3. There being no evidence to support the allegations in the petition, the granting of a nonsuit was proper. ’

Judgment affirmed.


All the Justices concur.